THOMAS WHITE FUNDS CAPTURING VALUE WORDWIDE™ THOMAS WHITE INTERNATIONAL FUND(Ticker – TWWDX) March 31, 2010 FIRST QUARTER 2010 COMMENTARY International equity returns continued their upward trend during the review period, extending the recovery that started last spring. There has been perceptible improvement in investor sentiment over the last 12 months, helped by the strong gains in the global economic outlook and the demonstrated readiness of governments to take coordinated action at the time of the crisis. For the quarter ending March 31, 2010, the Thomas White International Fund returned +2.84%, outperforming the MSCI All Country World ex US Index, which gained +1.58%. The Fund has returned +58.20%, -3.97%, +8.26%, and +4.82% for the trailing one-, three-, five-, and ten-year periods, respectively, as compared to the benchmark, which returned +60.91%, -4.17%, +6.11%, and +2.80% during the same periods. Since inception, the Thomas White International Fund has returned +8.46% on an annualized basis, versus +5.58% for the benchmark. After a solid start to the quarter, equity markets corrected in February on fears that premature withdrawal of fiscal and monetary stimulus measures would affect the recovery during the second half of this year. These fears were accentuated after China took several policy steps to cool down rampant credit growth. Concerns over potential sovereign debt crises in select European countries, especially Greece, tempered investor confidence. Markets recouped the losses in March as strong economic data and the offer of EU financial support to Greece helped allay most of the concerns. In a reversal from 2009, when emerging markets dominated performance, developed markets outperformed during the first quarter of 2010. Some of last year’s laggards, most notably Japan, attracted investor attention. While the economic growth outlook for the emerging economies remains much stronger compared to developed markets, the risk of some of these economies overheating has increased recently. In response, Australia has hiked interest rates repeatedly while China and India have also moved towards monetary policy tightening. Meanwhile, most indicators of global economic activity continue to strengthen. Manufacturing activity expanded further in March across the globe, except in a few economies that are severely restrained by concerns over debt. Global trade volumes have seen sustained revival and consumer sentiment in the developed world is on the mend. We believe that recent improvements in the labor market data, if sustained, will also help consumer spending. Portfolio Review When the financial and liquidity crisis fears began to abate in the second quarter of 2009, the Fund’s portfolio was modestly repositioned to benefit from the upturn in the global business cycle. Our disciplined research process continually strives to identify companies with a solid balance sheet that demonstrate attractive valuation and superior earnings potential. During the first quarter of 2010, diversified Japanese equipment manufacturer Fuji Electric Holdings Co, Ltd. (+58.7%) and capital equipment manufacturer Amada Co, Ltd. (+34.4%) posted exceptional returns on sustained global demand growth for industrial equipment and renewed interest in Japanese stocks. Japanese game console manufacturer Nintendo (+41.4%) and
